                                                                 usocsmw
                                                    DOCUMENT
UNITED STATES DISTRICT COURT                   ·,,; ELEC':"RONlt:ALL Y FILED
SOUTHERN DISTRICT OF NEW YORK                             D,GC#
                                                          DAfE Fi°LEO: -~"""'L~~~(!,-·::
INTERNATIONAL REFUGEE ASSISTANCE
PROJECT,
                                           , . ,· •. 19c:v8905 (JGK}
                        Plaintiff,
                                         · .,· .·· ORDER
              - against -

UNITED STATES CITIZENSHIP AND
IMMIGRATION SERVICES et al.,

                        Defendants.
                                               :.   · : ' ' ,~       ( ., 1   • '.



JOHN G. KOELTL, District Judge:

     The parties should give the Court a status report by

January 28, 2020 setting out their respective positions with

respect to the acceleration of the production of documents.

SO ORDERED.

Dated:    New York, New York
          January 21, 2020

                                      United States District Judge
